DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-14, 16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1 and 11 “training a supervised machine learning model as a function of a training set, the training set comprising correlated nutritional measurements between past user-reported nutritional inputs and current user-reported nutritional inputs: and determining the user misreporting factor as a function of the supervised machine learning model” and the phrase of claims 1 and 11 “training a machine learning model”.  Applicants specification is silent to any specific “determining” or “training” and merely discloses such as a catch all.  Applicants specification teaches a broad abstract idea without providing any specific examples, constants or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-14, 16 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froseth et al. (20020004749).
Froseth teaches a system with respect to claim 1 and a method with respect to claim 11 for additive manufacturing of nutritional supplement servings (par. 0192; 0195 vitamin, fruit, nuts all provide nutrition value), the system comprising a computing device (par. 0012), wherein the computing device is designed and configured to, receive and receiving at the computing device a nutritional need of a user (par. 0184 user profile; par. 0191 lactose; par. 0192; fig. 3d ref. 328), determine by the computing device a nutritional input of the user (par. 0191 person selected; fig. 3d ref. 328; par. 0192 additional precaution for diabetes; par. 0196), determining, by the computing device, a user misreporting factor (par. 0191 unnecessarily avoid all foods when some don’t contain lactose; par. 0192; additional precaution for diabetes, serving size; par. 0193; special diets; par. 0196), 
determining the user misreporting factor comprises:
training a supervised machine learning model (par. 0113 user response to questions: par. 0191); as a function of a training set (par. 0113, 0191 nutritional information; dairy products), the training set comprising correlated nutritional measurements between past user-reported nutritional inputs (par. 0184 user profile created) and current user-reported nutritional inputs (par. 0191 no dairy products): and 

adjusting, by the computing device, nutritional input as a function of the user misreporting factor (par. 0192 individual serving size; par. 0193 different diet; par. 0196 taste)
detect a deficit between the nutritional need of the user and nutritional input of the user (par. 0195; fig. 3d ref. 332 table 2; table 3).
Calculate (fig. 3d ref. 332), by the computing device, a supplement dose (fig. 3d ref. 332, 334; par. 0192 serving size; par. 0195) as a function of the nutritional needs of the user and the deficit (fig. 3d ref. 332, 334; par. 0192; par. 0195) wherein calculating further comprises training a machine learning model (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines) according to input value training data (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines) including a plurality of elements (fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines), wherein each element of the plurality of elements includes at least a nutritional input and a correlated nutritional quantity such that the trained machine-learning model is configured to receive the nutritional input of the user as an input (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines) and output an input quantity as a function of the nutritional input of the user and the plurality of elements of the input value training data (par. 0113 final product; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines).  Determining the deficit as a function of a difference between the input quantity and the nutritional need of the user (par. 0113, 0184, 0195) and determining the supplement dose mapped to the deficit (par. 0113, 0184, 0195).
Select, by the computing device, an ingredient combination as a function of the supplement dose (par. 0196), wherein selecting further comprises:
receiving a plurality of ingredients stored at an additive manufacturing device (par. 0093), said additive manufacturing device comprising an applicator (par. 0097) configured to deposit at least a portion of the ingredient combination (par. 0097) and wherein the plurality ingredients includes a plurality of supplement ingredients (par. 0093) and at least a substrate ingredient (par. 0095-0096) and selecting an ingredient combination including at least a substrate ingredient and at least a supplement ingredient as a function of the supplement dose (par. 0184, 0195) and initiate the applicator to deposit at least a portion of the at least a substrate ingredient and at least a supplement ingredient (par. 0097; par. 0093)

Training (par. 0105 real time), using a plurality of nutritional training elements (par. 0110), each nutritional training element including a biological extraction datum (par. 0184) and a correlated nutritional recommendation datum (par. 0184 advice), a first machine learning process (par. 0111) and 
Generating (par. 0113), using the at least a biological extraction and the first machine learning process, the plurality of nutritional needs of the user (par. 0113).
Wherein receiving a nutritional input for the user further comprises receiving a nutritional input pattern (par. 0184).
Wherein receiving a nutritional input for a user further comprises receiving a current nutritional input (par. 0184).
Wherein detecting the nutritional deficiency further comprises:
receiving deficiency training data including a plurality of elements (table 2) wherein each element includes a biological extraction datum (table 2 diabetic, cholesterol) and a correlated nutritional deficiency datum (par. 0193).
training a nutritional deficiency model as a function of the deficiency training data (par. 0191),
receiving a biological extraction associated with the user (par. 0184) and
detecting the nutritional deficiency as a function of the nutritional deficiency model and the biological extraction (par. 0192).
The computing device is further configured to: receive a user flavor preference (par. 0196) and select the ingredient combination as a function of the user flavor preference (par. 0196)
The computing device is further configured to: receive a user texture preference (par. 0198) and select the ingredient combination as a function of the user texture preference (par. 0198).
Where adjusting the nutritional input of the user comprises weighing the nutritional input with the user misreporting factor (par. 0191 avoid unnecessarily certain foods; par. 0191 milk sugar and not mil protein fractions or milk fat fractions; par. 0192; weighing relative to in order to better meet the nutritional need of the individual).
Wherein determining the user misreporting factor comprises: receiving training data correlating nutritional intake to user misreporting factors (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines), training a machine-learning process .


Claims 1-4, 6, 11-14, 16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberwager et al. (6510430).
Oberwager teaches a system with respect to claim 1 and a method with respect to claim 11 for additive manufacturing of nutritional supplement servings (col. 5 lines 51-52), the system comprising a computing device (col. 7 line 1; col. 7 lines 64-65), wherein the computing device is designed and configured to, receive and receiving at the computing device a nutritional need of a user (col. 12 lines 29-34), determine by the computing device a nutritional input to the user (col. 11 lines 1-15), determining, by the computing device a user misreporting factor (col. 12 lines 49-52) using a machine-learning process (col. 12 lines 39-53; relational database), 
determining the user misreporting factor comprises:
training a supervised machine learning model (col. 11 lines 35-40); as a function of a training set (col. 11 lines 30-35), the training set comprising correlated nutritional measurements between past user-reported nutritional inputs (col. 11 lines 48-55; user responds no) and current user-reported nutritional inputs (col. 11 lines 50-55; 2nd or 3rd question): and 
determining the user misreporting factor as a function of the supervised machine learning model (col. 11 lines 54-56 meet criteria though answered no)
Adjusting, by the computing device (col. 12 lines 49-52), nutritional input as a function of the user misreporting factor (col. 13 lines 57-67, col. 12 lines 49-52).
detect or detecting by the computing device a deficit (col. 13 lines 49-66) between the nutritional need of the user and the nutritional input of the user (col. 13 lines 49-66).
Calculate, by the computing device, a supplement dose (col. 13 lines 57-67; col. 14 lines 15-28; col. 11 lines 62-64, col. 15 lines 65-68) as a function of the nutritional need of the user and the deficit (col. 13 lines 57-67; col. 14 lines 15-28), where calculating further comprises
training a machine learning model (col. 9 lines 17-20; supplied to) according to input value training data (col. 9 lines 1-15)
including a plurality of elements (col. 12 lines 39-50), wherein each element of the plurality of elements includes at least a nutritional input and a correlated nutritional quantity such that the trained machine-learning model is configured to receive the nutritional input of the user 
Select, by the computing device, an ingredient combination as a function of the supplement dose (col. 13 lines 57-67; col. 14 lines 15-23; col. 11 lines 62-64, col. 15 lines 65-68), wherein selecting further comprises:
receiving a plurality of ingredients stored at an additive manufacturing device (col. 16 lines 60-62 col. 17 lines 24-25; combination dispenser, mixer, capsule maker), said additive manufacturing device comprising an applicator (fig. 9a ref. 918; arrow out of; col. 17 lines 33-34) configured to deposit at least a portion of the ingredient combination (col. 17 lines 33-34; deposit in tray) and wherein the plurality ingredients includes a plurality of supplement ingredients (table 1) and at least a substrate ingredient (col. 17 lines 25-32; mechanism) and selecting the ingredient combination including at least a substrate ingredient and at least a supplement ingredient as a function of the supplement dose (col. 14 lines 45-57) and initiate the applicator to deposit at least a portion of the at least a substrate ingredient and at least a supplement ingredient (fig. 9a ref. 918; arrow out; col. 17 lines 24-25; combination dispenser, mixer, capsule maker).
 The computing device is configured to receive the plurality of nutritional needs by receiving, from a user, at least a biological extraction (col. 11 lines 48-55; determine cholesterol, col. 11 lines 11-12; gender specific, pregnant),
Training (col. 13 lines 39-41; rank), using a plurality of nutritional training elements (ranked elements), each nutritional training element including a biological extraction datum (col. 13 lines 49-54) and a correlated nutritional recommendation datum (col. 13 lines 52-53; additional nutrients), a first machine learning process (col. 13 lines 43-48; problem solving program) and 
Generating (col. 14 lines 63-66), using the at least a biological extraction and the first machine learning process, the plurality of nutritional needs of the user (col. 14 lines 45-45).
Wherein receiving a nutritional input for the user further comprises receiving a nutritional input pattern (col. 11 lines 11-12; gender specific).
Wherein receiving a nutritional input for a user further comprises receiving a current nutritional input (col. 11 lines 11-12; gender specific).

receiving deficiency training data including a plurality of elements (col. 12 lines 43-45), wherein each element includes a biological extraction datum (col. 12 lines 40-43; interrelationship between elements) and a correlated nutritional deficiency datum (col. 12 lines 50-53; maintain relationship).
training a nutritional deficiency model as a function of the deficiency training data (col. 12 lines 45-52),
receiving a biological extraction associated with the user (col. 12 lines 50-52; ingredient adjusted by user; col. 11 lines 48-55; determine cholesterol, col. 11 lines 11-12; gender specific, pregnant) and
detecting the nutritional deficiency as a function of the nutritional deficiency model and the biological extraction (col. 12 lines 49-52; adjust ingredients).
Where adjusting the user-reported data comprises weighing the user reported data with the user misreporting factor (par. 0192; weighing relative to in order to better meet the nutritional need of the individual).
Wherein determining the user misreporting factor comprises: receiving training data correlating nutritional intake to user misreporting factors (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines), training a machine-learning process as a function of the training data (par. 0192; additional precautions; serving size relative nutrition) and determining the user misreporting factor as a function of the machine-learning model, wherein the machine-learning model inputs user-reported nutrition intake and outputs the user misreporting factor (par. 0192).

Response to Arguments
With respect to applicants urging directed to the written description rejection, importantly applicants specification is silent to any specific means or methods which lead to a specific result and generically merely relies a capability without teaching how.  In the instant case applicants that one skilled in the art would know which algorithms to choose for determining the misreporting factor of a user based on training data available, computing power available and other context-based variables is insufficient.
Mere reference to a computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “training a supervised machine learning process” or “training a machine learning mode” without providing detail about the algorithm to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the written description requirements.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	However it is further noted with respect to the broadly taught definitions provided by applicants representative, Froseth is taken to teach “user misreporting factor” as “a numerical quantity representing a probability or degree of likelihood that a user is over or under-reporting a user-reported nutritional input (par. 0191 lactose intolerance),” and further that “a machine learning model may be trained with [data retrieved from an available source] to detect for instance any mathematical, correlational, or other relationship between user nutrition intake and reporting of user nutrition intake (par. 0191 limit milk sugar and not milk protein fractions or milk fat fractions), any tendency to underestimate and/or overestimate nutritional intake, (par. 0191; not all dairy products contain lactose” where “[a] machine learning process may use a model trained in the above described manner and user-reported nutrition intake as inputs to calculate a misreporting factor-weighed nutrition input as a generated output (par. 0192; par. 0107, 0267, 0269 last 10 lines) which teaches pre-established models which are specific to producing the formula specific to user response and par. 0113 to interpret data, in addition to figure 3d and calculating “nutritional scores” and real time ranges and sizes relative the needs of an individual user (par. 0192).  
In addition, applicants provided par. 0029 of the specification teaches portion sizes as taught by Froseth (par. 0192).
With respect to applicants urging directed to Oberwager, Oberwager is taken to teach the misreporting factor including determining whether or not to identify the users health with the keyword “cholesterol” (col. 11 lines 45-56).  Oberwager further teaches a user of a defined cholesterol level may need additional supplements (col. 13 lines 50-67).  Thus Oberwager is taken to teach,
determining the user misreporting factor comprises:
training a supervised machine learning model (col. 11 lines 35-40); as a function of a training set (col. 11 lines 30-35), the training set comprising correlated nutritional measurements between past user-reported nutritional inputs (col. 11 lines 48-55; user responds no) and current user-reported nutritional inputs (col. 11 lines 50-55; 2nd or 3rd question): and 
determining the user misreporting factor as a function of the supervised machine learning model (col. 11 lines 54-56 meet criteria though answered no)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792